Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159785 & (19)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 159785                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 346673
                                                                    Wayne CC: 76-002230-FC
  JAMES C. O’NEAL,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 19, 2019 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the August 16, 2018 order of the Wayne Circuit Court
  dismissing the defendant’s motion for relief from judgment, and we REMAND this case
  to the trial court for reconsideration of that motion. The trial court dismissed the
  defendant’s motion as successive under MCR 6.502(G). However, the motion is not
  prohibited by MCR 6.502(G) because the defendant’s prior motion for relief from
  judgment was filed before August 1, 1995. Further, in determining whether the alleged
  grounds for relief were previously decided against the defendant, the trial court shall note
  that the defendant raises ineffective assistance of counsel claims in his current motion that
  were not raised previously. The motion to remand for an evidentiary hearing is DENIED.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
         b0323
                                                                               Clerk